972 F.2d 344
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Norman E. WHITE, Plaintiff-Appellant,v.Denny P. DOBBINS, JR., Public Defender for Commonwealth ofVirginia, Defendant-Appellee.
No. 92-6234.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 20, 1992Decided:  August 3, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  J. Calvitt Clarke, Jr., Senior District Judge.  (CA-92-165-N)
Norman E. White, Appellant Pro Se.
Denny Dobbins, Chesapeake, Virginia, Appellee.
E.D.Va.
Affirmed.
Before MURNAGHAN, HAMILTON, and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
Norman E. White appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.*  Accordingly, we affirm on the reasoning of the district court.  White v. Dobbins, No. CA-92-165-N (E.D. Va.  Feb. 26, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 The dismissal of White's claim is without prejudice to any 28 U.S.C. § 2254 (1988) petition White may file after exhaustion of state remedies